                                Tirelli Law Group, LLC
Westchester Financial Center
50 MAIN STREET, STE. 405
WHITE PLAINS, NEW YORK 10606
PHONE (914)732-3222
Linda M. Tirelli*
*Admitted CT, USDCCT, SDNY, EDNY and SCOTUS

                                                                  January 24, 2019

Hon. Robert D. Drain
United States Bankruptcy Court – SDNY
300 Quarropas Street
White Plains, NY 10601

                                RE: Notice of Adjournment
                                In Lawrence Stone & Selya Stone Chapter 13
                                S.D.N.Y. Case No. 18-23059 (rdd)

Dear Honorable Judge Drain:

       Please be advised this law office represents Debtors, Lawrence Stone and Selya
Stone, in regard to the filing of a Chapter 13 bankruptcy.

       On consent of all parties, it has been agreed that all matters scheduled for January
30, 2019 be adjourned to February 13, 2019 at 10:00 AM. This adjournment has been
made with permission from Mr. Arturo Taveras of your Honor’s Chambers.

Thank you for your kind attention to this matter.

                                                                  Very truly yours,

                                                                  /s/ Melissa Showers
                                                                  Melissa Showers
